          Case 4:19-cv-07562-PJH Document 140 Filed 09/15/20 Page 1 of 3




 1 John M. Desmarais (SBN 320875)
   jdesmarais@desmaraisllp.com
 2
   DESMARAIS LLP
 3 101 California Street
   San Francisco, CA 94111
 4 (415) 573-1900

 5 Justin P.D. Wilcox (admitted pro hac vice)
   jwilcox@desmaraisllp.com
 6
   Tamir Packin (SBN 317249)
 7 tpackin@desmaraisllp.com
   Steven M. Balcof (admitted pro hac vice)
 8 sbalcof@desmaraisllp.com
   Carson Olsheski (admitted pro hac vice)
 9 colsheski@desmaraisllp.com

10 David A. Frey (admitted pro hac vice)
   dfrey@desmaraisllp.com
11 DESMARAIS LLP
   230 Park Avenue
12 New York, NY 10169
   (212) 351-3400
13

14 Attorneys for Plaintiffs

15

16                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18                                                OAKLAND
19

20      CISCO SYSTEMS, INC., a California
        Corporation, CISCO TECHNOLOGY, INC., a
21      California Corporation                                 Case No.: 4:19-cv-07562-PJH

22                             Plaintiffs,
                                                               JOINT STIPULATION AND
23                     v.                                      [PROPOSED] ORDER FOR AN
                                                               EXTENSION OF TIME TO
24      PLANTRONICS, INC., a Delaware                          RESPOND TO DEFENDANTS’
        Corporation, WILSON CHUNG, JAMES HE,                   ADMINISTRATIVE MOTION TO
25      JEDD WILLIAMS, AND THOMAS                              FILE UNDER SEAL
        PUORRO individuals
                                                             **AS MODIFIED BY THE COURT**
26
                               Defendants.
27

28
                                                         1
     JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND
     TO DEFENDANTS’ ADMINISTRATIVE MOTION TO FUS                                       4:19-cv-07562-PJH
          Case 4:19-cv-07562-PJH Document 140 Filed 09/15/20 Page 2 of 3



      JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND DEFENDANTS’
 1                 ADMINISTRATIVE MOTION TO FILE UNDER SEAL
 2          Pursuant to Civil Local Rule 6-2, Plaintiffs’ Cisco Systems, Inc. and Cisco Technology, Inc.

 3 (“Cisco”) and Defendants Plantronics, Inc., and Thomas Puorro (“Defendants”), by and through their

 4 respective counsel of record, hereby stipulate as follows:

 5          1.      Whereas Defendants’ filed an Administrative Motion to Seal documents, including a

 6 Motion to Strike, Cisco’s Trade Secret Disclosure, and other documents on September 10, 2020;
                                                                                             14
 7          2.      Whereas Plaintiffs’ Declaration In Support thereof is due on September 17, 2020;

 8          3.      Whereas Cisco contends there is good cause for the relief requested by this stipulation

 9 for the reasons set forth in the concurrently filed Declaration of Carson Olsheski (the “Olsheski

10 Declaration”) in support of the Joint Stipulation for an Extension of Time to Respond to Defendants’

11 Administrative Motion to File Under Seal;

12          4.      Whereas Defendants have agreed not to oppose, and to stipulate to Cisco’s requested

13 extension;

14          5.      Whereas the parties agree that Cisco may have an extension to and including September

15 21, 2020 to file their declaration in support of Defendants’ Administrative Motion to File Under Seal;

16          6.      Whereas this Stipulation is accompanied by the Olsheski Declaration;

17          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through

18 their respective counsel and subject to the Court’s approval, that: Plaintiffs’ shall now have until

19 September 21, 2020 to file a declaration in support of Defendants’ Administrative Motion to File

20 Under Seal.

21          IT IS SO STIPULATED

22

23

24

25

26

27

28
                                                         2
     JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND
     TO DEFENDANTS’ ADMINISTRATIVE MOTION TO FUS                                          4:19-cv-07562-PJH
          Case 4:19-cv-07562-PJH Document 140 Filed 09/15/20 Page 3 of 3



      DATED: September 13, 2020
 1

 2    /s/ Carson Olsheski                                    /s/ Jason Strabo
      Carson Olsheski (admitted pro hac vice)                Jon Dean (SBN 184972)
 3    colsheski@desmaraisllp.com                             jdean@mwe.com
      DESMARAIS LLP                                          Russell Hayman (SBN 110643)
 4    230 Park Avenue                                        rhayman@mwe.com
      New York, New York 10169                               Jason D. Strabo (SBN 246426)
 5                                                           jstrabo@mwe.com
      T: 212-351-3400
 6                                                           Michelle Lowery (SBN 302882)
      Attorney for Plaintiffs                                mslowery@mwe.com
 7                                                           McDERMOTT WILL & EMERY LLP
                                                             2049 Century Park East, Suite 3200
 8                                                           Los Angeles, California 90067
                                                             T: (310) 277-4110
 9
                                                             F: (310) 277-4730
10
                                                             Attorneys for Defendants Plantronics, Inc. and
11                                                           Thomas Puorro

12

13
            PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS HEREBY
14
     ORDERED that Plaintiffs’ shall have until September 21, 2020 to file a declaration in support of
15
     Defendants’ Administrative Motion to File Under Seal.
16

17          September 15 2020                                  /s/ Phyllis J. Hamilton
     Dated: ___________,                                      ___________________________________
18                                                            Hon. Phyllis J. Hamilton
                                                              Chief Judge of the United States District Court
19

20

21

22

23

24

25

26

27

28
                                                         3
     JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND
     TO DEFENDANTS’ ADMINISTRATIVE MOTION TO FUS                                              4:19-cv-07562-PJH
